Eckert, J. Claimant, Esther M. Carver, is the widow of Addis Bertrand Carver, a former adult parole agent of the Department of Public Safety of the State of Illinois. On March 13, 1944, while en route from Canton, Illinois, to Springfield, Illinois, by order of his superior, claimant’s husband sustained serious injuries when the car in which he was riding struck an automobile approaching from the opposite direction. Immediately following the collision, Carver was taken to St. Clara’s Hospital, Lincoln, Illinois, by ambulance, and three physicians and surgeons were called. His injuries were diagnosed as “fractured skull, compound fractures of the right leg, contusions, and abrasions.” He did not regain consciousness and died five days later. Claimant, as widow of the deceased employee, seeks an award under the Workmen’s Compensation" Act in the amount of $4,-700.00, and expenditures on account of medical and hospital services in the amount of $331.00. At the time of the accident, which resulted in the death of Addis Bertrand Carver, employer and employee were operating under the provisions of the Workmen’s Compensation Act of this State. Notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the course of decedent’s employment. Decedent had been employed by the respondent continuously for more than one year prior to his death, and his annual earnings were $2,341.81. Under Section 10(a) of the Workmen’s Compensation Act, compensation must be computed on the basis of this annual wage, making decedent’s average weekly wage $45.03, and his compensation rate the maximum of $15.00 per week. At the time of his death, decedent had no children under sixteen years of age dependent upon him for support. Claimant is, therefore, entitled to an award under Section 7(a) of the Workmen’s Compensation Act in the amount of $4,000.00. The death having occurred as a result of an injury sustained after July 1, 1943, this amount must be increased 17%%, or $700.00, and the weekly rate must be increased 17%%, or $2.63, making a compensation rate of $17.63 per week. Claimant is also entitled to be reimbursed for moneys expended on account of hospital and medical services as follows: M. C. Hutehcraft, Lincoln, Illinois, ambulance service.......'... $ 5.00 Dr. Anthony Drummy, Lincoln, Illinois........ .■.............. 125.00 Dr. Bobert Boyd Perry, Lincoln, Illinois...................... 25.00 Dr. E. P. Coleman, Canton, Illinois........................... 50.00 St. Clara’s Hospital, Lincoln, Illinois......................... 126.00 Total ...................................................$331.00 Award is, therefore, made in favor of the claimant, Esther M. Carver, in the amount of $5,031.00, to be paid to her as follows: $331.00, reimbursement for hospital and medical services which is payable forthwith. $1,148.47 which has accrued and is payable forthwith. The balance of $3,551.53 payable in weekly installments of $17.63 each, beginning June 12, 1945, for a period of 201 weeks, with an additional final payment of $7.90. All future payments being subject to the terms and conditions of the Workmen’s Compensation Act of Illinois, jurisdiction of this cause is specifically reserved for the entry of such further orders as may from time to time be necessary. This award is subject to the approval of the Grovernor.